Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, 11, 12, 21, and 22; and claims 32-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The respective written description issues in independent claims 1 and 32 are due to the addition of the phrase “and to the top of the cushioning element” in describing how the respective gaps should extend.  The written description issues arise, because each of claims 1 and 32 simultaneously requires that 1) voids (plural emphasized) in the cover are impregnated by the elastomeric materials constituting the segments/ walls; 2) gaps between adjacent segments/ walls extend between the top (of the cushioning element) and the bottom surface of the cushioning element; and 3) impregnate in the specification encompasses both partial and full permeation (see spec. ¶ 0071 and originally filed claims 14-16).  Because permeation/ impregnation in the context of the specification encompasses both partial and full permeation/ impregnation, the scope of permeation/ impregnation should be considered to include both partial and full permeation/ impregnation.  However, as explained below, the case of full permeation/ impregnation, it is impossible to have a gap between segments/ walls to extend to the top of the cushioning element, and Applicant by definition cannot have had possession of an article having a topography that is physically impossible.
The following simplified cross-section is used to demonstrate this.  When the cover is fully permeated/impregnated, this means that any porosity contained therein is filled, which means that the voids in the cover are fully permeated.  However, in such a scenario, gaps between adjacent segments/ walls no longer extend between a top of the cushioning element (defined by the respective tops of the segments/ walls) and a bottom surface of the cushioning element.  It is therefore unclear how the claimed topography may be effected, given the conflicting requirements of the claim.  

    PNG
    media_image1.png
    303
    309
    media_image1.png
    Greyscale


While it is not contested that each element recited in the independent claims are indeed in the specification, that is not sufficient for original written description support, for the elements are drawn to separate and disparate objects in the specification, with the specification applying the qualifying modifier of “[in] some embodiments” to the description of full permeation.  Furthermore, it is clear that full permeation is possible in only some circumstances (when the gaps are required to extend only to the bottom but not when the gaps have to simultaneously extend to the bottom and the top), and that gaps extending to the bottom and the top are also feasible in some circumstances (when the voids are partially filled); however, 1) full permeation/ impregnation of the voids and 2) gaps extending to the top and bottom cannot simultaneously occur.  As such, following the rationale from Hyatt v. Dudas (492 F.3d 1365,1370), even though support for individual elements may be found in the specification, there is no support for the combination of elements, and it is this lack of support for the combination of elements that renders the limitation in question non-compliant with the written description requirement.
As claims 2-6, 8, 11, 12, 21, and 22 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 1, claims 2-6, 8, 11, 12, 21, and 22 are also held to be rejected.
As claims 33-40 depend on claim 32, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 32, claims 33-40 are also held to be rejected.

Response to Arguments and Additional Comment
In view of amendments to claims 1 and 32, the 35 U.S.C. 112(b) rejection as set forth in the previous office action has been withdrawn.
In view of amendments to claims 1 and 32, all prior art rejections set forth in the previous office action have been withdrawn.  
Amending independent claims 1 and 32 to require partial impregnation of the voids would overcome the 35 U.S.C. 112(a) rejections set forth above.

Concluding Remarks 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Z. Jim Yang/Primary Examiner, Art Unit 1781